Citation Nr: 1500041	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for muscle and joint pain, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Giannecchini

INTRODUCTION

The Veteran served on active duty from May 1982 to November 1986 and from February 1987 to March 1992.  

These matters come to the Board of Veterans' Appeals (Board) following an appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  

In May 2014 the Board denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  It remanded his remaining claims, as noted on the title page of this decision, for additional development.  Following completion of that development, VA's Appeals Management Center (AMC) in Washington, DC, issued a supplemental statement of the case (SSOC) in September 2014 continuing a denial of the Veteran's claims.  The Veteran's appeal has since been returned to the Board.  

Finally, the Board notes that in a September 2010 VA examination, the examiner reported the Veteran's complaints of fatigue, memory loss, as well as joint and muscle pain.  She opined that the Veteran did not meet the criteria for an undiagnosed illness.  The VA examiner found that the Veteran's symptoms were attributable to known clinical diagnoses (disorders).  In its May 2014 remand, the Board commented that the VA examiner had not address whether the disorders identified were caused by or related to the Veteran's active duty service.  As such, the Board requested that the agency of original jurisdiction (AOJ) clarify with the Veteran whether he was claiming entitlement to service connection for any disorder diagnosed during the September 2010 VA examination, such as degenerative joint disease or tension headaches, and, if so, to afford the Veteran an examination and to obtain a medical opinion on a condition's etiology.  

With respect to the above, the AOJ sent the Veteran a letter in June 2014 and requested the following: 

Please could you clarify whether you are claiming entitlement to service connection for degenerative joint disease, tension headaches, or any other pain disorder in additional [sic] to your claim for an undiagnosed illness caused by service in the Persian Gulf.  

A review of the record on appeal does not reflect a response from the Veteran to the AOJ's clarification request.  The AOJ nonetheless has obtained medical opinions concerning the Veteran's lumbar spine and his headaches.  It later considered the Veteran's diagnosed degenerative joint disease of the lumbar spine as being part of his claim of service connection for muscle and joint pain, to include as due to an undiagnosed illness.  It did not, however, adjudicate any issue related to service connection for headaches.  As noted above, the Veteran did not respond to the AOJ's request that he identify whether he was seeking service connection, on a direct basis, for headaches.  Therefore, there is not a claim related to headaches, either on a direct basis to service or otherwise due to an undiagnosed illness, currently in appellate status.   


FINDINGS OF FACT

1.  Hypertension was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between current hypertension and service weighs against the claim.  

2.  Sleep apnea was not demonstrated in service and the only competent evidence on the question of a medical nexus between current sleep apnea and service weighs against the claim.  

3.  The weight of the competent medical evidence does not reflect the Veteran has been diagnosed with PTSD.  

4.  An acquired psychiatric disorder was not demonstrated in service and the only competent evidence on the question of a medical nexus between a current acquired psychiatric disorder and service weighs against the claim.  

5.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

6.  The Veteran's muscle and joint pain has been attributed to a known clinical diagnosis.  

7.  Lumbar spine degenerative joint disease was not demonstrated in service or within one year of separation from service, and the only competent evidence on the question of a medical nexus between such disability and service weighs against the claim.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result of disease or injury incurred in or aggravated during active military service, nor has hypertension manifested within the first post-service year.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The Veteran does not have sleep apnea that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).  

3.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).  

4.  The Veteran does not have muscle or joint pain, to include lumbar spine degenerative joint disease, that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1117, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on the claims on appeal has been accomplished.  

In this respect, through a pre-decisional letter, dated in February 2010, the AOJ notified the Veteran of the legal criteria governing his claims and the evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the February 2010 letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the letter, the AOJ notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the AOJ to obtain and consider evidence.  The AOJ also requested that the Veteran submit evidence in support of his claims.  Additionally, the letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

Otherwise, VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  The Veteran's service treatment records (STRs) have been obtained and associated with the claims file, as have his identified VA treatment records and his Social Security Administration (SSA) records.  The Veteran was provided VA examinations in connection with his claims, which include medical opinions.  The Veteran has also submitted argument and evidence in support of his claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims on appeal.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and hypertension or arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112(a), 1113; 38 C.F.R. §§ 3.307, 3.309.  

Hypertension

The Veteran contends that his hypertension is either related to service or was caused or aggravated by his claimed psychiatric disorder.  In his January 2012 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran noted, 

I was seen with hypertension [in service] and advised by one of our medics that I should come in for the next five days to have my blood pressure checked[.]  I did not go back because I did not want to be considered as going to sick call too much.  

A review of the Veteran's STRs does not reflect any diagnosis or treatment for hypertension.  Post-service medical evidence reflects the Veteran's diagnosis and treatment for hypertension many years after his separation in March 1992 from his second period of active service.  

During a September 2010 VA examination, the examiner diagnosed the Veteran with hypertension but failed to provide an opinion concerning the etiology of the disability.  

In a report of July 2014 VA examination, a different examiner examined the Veteran.  In noting the Veteran's history the examiner commented,

[The Veteran] was found to have elevated BP readings.  This was after the service and found at the VA.  This was in the late 2000s.  He was formally diagnosed in 2009.  This was nearly 20 years after service.  He also tells me that he has gained significant weight since the service.  Of note he has been on [hypertensive medications] since the diagnosis. . . . He has a strong family history of [hypertension].  

The examiner noted that he had reviewed the Veteran's claims file, and that the Veteran's STRs did not reveal treatment or symptoms for hypertension in service.  The examiner also noted that a review of the Veteran's blood pressure readings reflected that the date the Veteran's hypertension was diagnosed in 2009 was correct.  He added that the onset of the Veteran's hypertension was well after service, and that it was less likely as not that the Veteran's hypertension was related to, or cause by, his time in the service.  

In the present case, the post-service medical evidence demonstrates that the Veteran does have hypertension.  However, the only competent medical opinion to address the relationship between the Veteran's current hypertension and his periods of service, that of the July 2014 VA examiner, found that the Veteran's hypertension was not related to service.  The VA examiner's opinion is based on a review of the claims file, to include a review of both the Veteran's service and post-service medical records.  The Board has weighed the Veteran's lay history and contentions against the opinion of the VA examiner.  As noted above, the Veteran has reported that he had his blood pressure taken in service and that he was requested to return for the next five days to have his blood pressure checked.  Accepting this fact as true, such a report is not necessarily evidence that the Veteran did have hypertension at that time.  

The Board finds the VA examiner's opinion to be persuasive and probative of the matter under consideration.  It is based on consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In this case, the VA examiner reviewed the Veteran's STRs and did not find evidence or symptoms of hypertension.  He also reviewed the post-service medical evidence which included the Veteran's family history of hypertension.  

Therefore, while consideration has been given to the Veteran's lay history and contentions, the Board assigns greater probative weight to the VA examiner's opinion in light of his expertise and competency in the field of medicine and the explanation he provided in his opinion.  It is clear from the record that the VA examiner reviewed the pertinent medical evidence in reaching his conclusion, as well as the Veteran's history.  Furthermore, there is no evidence that the Veteran's hypertension manifested within the first post-service year.  While lay persons, such as the Veteran, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran's hypertension is related to his periods of service or within the first post-service year falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1) (2014).  

Also, the Board is aware that the VA examiner did not offer an opinion as to a secondary relationship between the Veteran's hypertension and his diagnosed psychiatric disorder.  This had been requested in the Board's September 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order).  Nonetheless, as is discussed in more detail below, the Board has not found the Veteran to have PTSD or that his other claimed psychiatric disorders are related to service.  As such, the VA examiner's failure to provide the requested opinion is not prejudicial to the Veteran.  

Under the circumstances-given the lack of competent medical evidence relating the Veteran's hypertension to his active military service or within the first post-service year-the Board concludes that service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Sleep Apnea

The Veteran alleges his sleep apnea is related to his period of service.  In particular, in his January 2012 VA Form 9, the Veteran commented,

I had sleep apnea while I was on active Army duty but I did not know that my sleep disorder symptoms were signs of sleep apnea.  I snored and I would awake thinking I wasn't getting enough oxygen.  

A review of the Veteran's STRs does not reflect any diagnosis or treatment for sleep apnea (OSA or obstructive sleep apnea).  Post-service medical evidence reflects the Veteran's diagnosis and treatment for OSA many years following his separation from his second period of active service.  

During the September 2010 VA examination, the examiner diagnosed the Veteran with OSA noting the onset date as January 2010.  She cited to a VA sleep education assessment note, dated in October 2009, which noted the Veteran was to be evaluated for symptoms of OSA.  It was also noted that the Veteran complained of daytime sleepiness, insomnia, and snoring, and that his problems had been ongoing greater than two years.  The examiner cited to other VA records which noted that the Veteran had undergone a sleep study in January 2010 during which he demonstrated OSA.  The VA examiner opined that the Veteran's OSA was less likely as not caused by or a result of military service.  She commented that the Veteran's STRs were silent for a sleep disorder during military service but provided no further rationale.  

In a report of July 2014 VA examination, a different examiner examined the Veteran.  He commented,

Within the past 10 years he describes issues with apnea, headaches and daytime somnolence.  He was referred to a sleep study and confirmed to have sleep apnea in 2010.  He has been on CPAP ever since.  He still has issues with daytime somnolence especially if he has issues wearing the CPAP.  

The examiner noted that he had reviewed the Veteran's claims file, and that the Veteran's STRs did not reveal treatment or symptoms for OSA in service.  The examiner added, 

Snoring is not the same as the clinical criteria that are used to even refer someone to a sleep study.  Based on my review of the treatement [sic] data, these symptoms did not occur until several years after the service.  The risk factors for OSA include obesity, crowded oropharyngeal space and increased neck size.  [The Veteran] has these risk factors.  Based on the anatomy/location of the surgery that he had in the service, it does not affect these risk factors.  

The examiner added that the onset of the Veteran's OSA was well after service, and that it was less likely as not that the Veteran's OSA was related to or cause by his time in the service.  

In the present case, the post-service medical evidence demonstrates that the Veteran does have OSA.  However, the only competent medical opinion to address the relationship between the Veteran's current OSA and his periods of service, that of the July 2014 VA examiner, found that the Veteran's OSA was not related to service.  The VA examiner's opinion is based on a review of the claims file, to include a review of both the Veteran's service and post-service medical records.  

The Board has weighed the Veteran's lay history and contentions against the opinion of the VA examiner.  As noted above, the Veteran has reported that he snored in service and would awaken thinking he wasn't getting enough oxygen.  While consideration has been given to the Veteran's lay statements, the Board assigns greater probative weight to the VA examiner's opinion in light of his expertise and competency in the field of medicine and the explanation he provided in his opinion.  It is clear from the record that the VA examiner reviewed the pertinent medical evidence in reaching his conclusion, as well as the Veteran's history.  Furthermore, the examiner's opinion notes other risk factors which he believes were more likely the cause of the Veteran's OSA.  The examiner's conclusion is supported by medical literature which identifies that not everyone who snores has sleep apnea, and that obesity and a crowded oropharyngeal space are risk factors.  See e.g. www.nhlbi.nih.gov (National Heart, Lung, and Blood Institute-National Institutes of Health).  Additionally, the examiner's opinion has taken into considered the Veteran's nasal symptoms and surgery that are documented in the STRs.  

The Board finds the VA examiner's opinion to be persuasive and probative of the matter under consideration.  It is based on consideration of both lay and medical evidence, and contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez, supra.  While lay persons, such as the Veteran, are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case-whether the Veteran's sleep apnea is related to his periods of service, falls outside the realm of common knowledge or expertise of the Veteran.  Jandreau, supra; 38 C.F.R. § 3.159(a)(1).  

Under the circumstances-given the lack of competent evidence relating the Veteran's OSA to his active military service-the Board concludes that service connection for OSA is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

Psychiatric Disorder to include PTSD

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to his period of service.  In his January 2012 VA Form 9, the Veteran commented, 

I had all of the symptoms of depression while I was on active Army duty and while I was stationed in Korea I was sent to see the [c]haplain because I was experiencing depression and anxiety.  

The Board notes that in order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).

In the present case, the Board accepts the Veteran's reported stressor related to his assignment to a U.S. Army missile site in the Southwest Asia theater of operations during the Persian Gulf War, and his fear of being killed by the enemy or by a Scud missile.  

As noted above, the Veteran has alleged that he developed depression, anxiety, and PTSD as a result of service.  A review of the Veteran's STRs reveals a March 1990 consultation note from the Community Mental Health Service in which it was reported:

[The Veteran] states he is experiencing stress due to being away from his family for 14 months.  States he and wife are not communicating and his frustration tolerance is worsening.  [The Veteran] admits to having had suicidal thoughts after problems with wife started, but denies them presently.  Mental status is otherwise normal.  

The consultation note also indicated that the Veteran had problems associated with his marriage as well as a "phase of life or life circumstance problem."  Otherwise, the Veteran's STRs are negative for complaints, treatment, or diagnosis of a psychiatric disorder.  

Post service VA treatment records reflect the Veteran's treatment beginning in June 2008 for depression, anxiety, and panic attacks.  The Veteran identified that he had lost his job; that he financial problems; that he had conflicts with his new wife and with his daughter; and that his father-in-law, who had dementia, had moved in and was now living with he and his wife.  Medical records also document the Veteran's treatment for alcohol abuse.  

In a January 2010 private psychological evaluation associated with the Veteran's claim for SSA disability benefits, the examiner noted the following,

[The Veteran] reported that he was in combat in the first Gulf War.  He was stationed on a missile base and was under constant stress as missiles and bombs flew overhead and landed nearby throughout the day and night.  He endorsed symptoms of anxiety including nightmares/night terrors, panic attacks, insomnia, and social withdrawal.  He noted that he has intense anxiety if he walks outdoors and hears any noise overhead (e.g. helicopter, airplane, etc.)

In general, [the Veteran] endorsed symptoms highly consistent with PTSD.  Given his history of combat service, this diagnosis seems more appropriate than simply depression or panic disorder alone.  

The psychologist's impression was chronic, severe PTSD.  

In a report of September 2010 VA PTSD examination, the examiner noted the Veteran's report of depression starting in May of 2009.  The examiner also commented,

Describes "okay" childhood.  Reports some distress related to the death of his father and strained relationship with step-father.  Also describes family as poor and had limited financial resources with 7 children which forced Veteran to start working at age 13.  Step-father reportedly beat mother and Veteran witnessed these events.   

The Veteran described his in-service stressor as follows:

We were guarding missile site.  Could see the Scud missiles fly over the missile site.  [Afraid] that one would fall short and hit us.  

The examiner commented that the Veteran went on and denied that a missile ever fell short or exploded near him.  The Veteran also described some fear/worry being a leader of a patrol unit performing a security detail with "minimal [weapons] fire."  Otherwise the Veteran denied seeing any injured person or dead body.  The examiner reported that the combat stressor reported by the Veteran did not appear significant enough to meet the DSM-IV stressor criterion, but that the Veteran's childhood stressor (stepfather beating mother) did appear to meet the DSM-IV stressor criteria.  However, the Veteran did not appear to meet the full criteria for PTSD.  The examiner's diagnosis was anxiety disorder with features of panic disorder and PTSD.  The Veteran was also noted to be struggling with symptoms of depression.  

In a report of July 2014 VA PTSD examination (DBQ), the examiner noted that she had reviewed the Veteran's claims file and outpatient VA records.  She discussed the Veteran's mental health history.  The examiner did not find the Veteran met the necessary stressor criterion for a diagnosis of PTSD, noting her findings for each of the necessary criterion.  She diagnosed the Veteran with major depressive disorder and with anxiety disorder with panic attacks and features of PTSD.  The examiner commented that her diagnoses were consistent with past diagnoses of depressive disorder, dysthymia, and anxiety.  The VA examiner also commented that in the January 2010 psychologist's report (which noted a diagnosis of PTSD), the private psychologist did not specify what evidence she had reviewed for the evaluation, in particular, whether she had or had not reviewed the Veteran's VA mental health treatment records, STRs, or that she was cognizant of the Veteran's reported childhood trauma.  Furthermore, the VA examiner emphasized that it was unlikely that any psychologist could, on the basis of one meeting, make a more accurate diagnosis than mental health professionals who had seen the Veteran regularly over the course of six years and had not diagnosed the Veteran with PTSD.  

Otherwise, the VA examiner did not find that the Veteran's current psychiatric disorders were related to his period of service.  She noted that based on a review of the post-service evidence, the Veteran had not dated his depression to service but to current and childhood issues and that military service had never been a focus of the Veteran's treatment.  Likewise, the Veteran's anxiety issues had been present in childhood and post-service treatment revealed the focus of his anxiety as being related to family members and family issues.  The examiner additionally commented:

There is a 7 March 1990 note in the record that [the Veteran] was seen in community mental health with a primary problem of stress, marital issues and suicidal ideation due to marital problems.  This marriage ended in divorce and there is no indication in the records or the Veteran's report that the 1990 episode of depression/stress continued or is related to the current depressive episode that he reported began in 2007 or 2008 due to financial losses.  

Here, there are conflicting medical diagnoses concerning whether the Veteran has PTSD.  As noted above, the private psychologist diagnosed the Veteran with PTSD in January 2010.  In September 2010 and July 2014 VA examinations, the examiners did not find that the Veteran had PTSD.  The Board has weighed the competing opinions and assigns greater probative weight to the July 2014 VA examiner's opinion.  The opinion is based on an examination and interview with the Veteran, a review of the claims folder to include the Veteran's STRs, post-service VA treatment records, and the January 2010 psychologist's report and diagnosis.  The opinion also contains not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez, supra.  In this case, the July 2014 VA examiner did not find that the Veteran met the stressor criterion for PTSD.

In addition, consideration has been given to the Veteran's lay history and contentions.  Besides the March 1990 STR discussed by the VA examiner, the Veteran has also reported that while he was stationed in Korea he was seen by the chaplain for depression and anxiety.  The Veteran is competent to report that he did in fact report to the chaplain notwithstanding that there is no record of such an event in the Veteran's STRs.  With that said, the July 2014 VA examiner's opinion is found persuasive with regard to her finding that the Veteran's depression and anxiety were not related to his active duty periods.  In this case, the VA examiner reviewed the Veteran's claims file and his contentions.  As noted above, she found the Veteran had not dated his depression and/or anxiety to service but to current and past childhood issues, as well to family members and family issues.  Furthermore, the examiner indicated that the military service had never been a focus of the Veteran's VA mental health treatment.  

The Board also notes that while lay persons, such as the Veteran, are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case-whether the Veteran has an acquired psychiatric disorder, to include PTSD, and whether such disability is related to his periods of service falls outside the realm of common knowledge or expertise of the Veteran.  Jandreau, supra; 38 C.F.R. § 3.159(a)(1).  

Therefore, the Board finds the evidence does not support that the Veteran has PTSD or that any other diagnosed psychiatric disorder is related to his active duty service.   

Under the circumstances, the Board concludes that service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  

Muscle and Joint Pain

The Veteran contends that he suffers from muscle aches and joint pain related to his period of service.  In his January 2012 VA Form 9, the Veteran commented, 

I believe that my aches should be service connected because my unit was in the area of the Khamisisyah demolition site and the residuals from this demolition is the cause of my aches and neurological weakness.  

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  

The Veteran is deemed a Persian Gulf veteran, as there is evidence that during the Persian Gulf War he served on active military service in the Southwest Asia theater of operations.  38 C.F.R. § 3.317(e).  

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are competent to report objective signs of illness.  

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (e.g. irritable bowel syndrome).  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i).  

Also, 38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  38 C.F.R. § 3.317(c).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them.  

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7).  

The evidentiary record includes a September 2005 letter from the Department of Defense (DoD) to the Veteran informing him that he might have been exposed to a very low level of chemical warfare agents-sarin or cyclosarin-released during demolitions at Khamisiyah, Iraq.  The letter notified the Veteran that if he was with his unit at that time he may have been in an area where very brief exposure (less than three days) to a very low level of chemical warfare agents was possible.  However the DoD noted that based on current medical evidence and ongoing research, there was no indication that any long-term health effects would be expected from a brief, low level exposure to chemical agents in this area.  

Otherwise, the Veteran underwent a VA medical examination in September 2010.  The examiner noted the Veteran's report of moderate body aches and leg weakness since 2008 with no precipitating or alleviating factors.  It was noted that the Veteran,

[W]akes up and tries to do light chores like make the bed but is limited by his low back pain.  [H]e prepares sandwiches for lunch and wife helps with dinner. . . [T]ries to walk in the afternoons, but limited by his back pain.  [H]as a cane, can walk about 1/4 mile.  [H]e uses push mower for the lawn, but later has severe pain.  

Under the section for the musculoskeletal system, the examiner reported that there was a lack of muscle or joint symptoms.  On examination, the Veteran was found to have normal muscles except for tenderness over the lumbar spine.  Flexion of the lumbar spine was limited.  On sensory examination muscle tone was noted as being normal without atrophy.  The examiner's diagnosis included degenerative joint disease of the lumbar spine.  She also commented that the Veteran's muscle and neurologic evaluations had been normal.  The examiner opined:

An opinion regarding undiagnosed illness from Gulf War hazard exposure is not warranted since he does not meet the criteria for undiagnosed illness.  His conditions have a clear and specific etiology and diagnosis.  

Otherwise, on VA examination in July 2014, the examiner reported:

[The Veteran] states that around the same time that he started coming to the VA (late 2000s) he started have [sic] issues with chronic back pain.  Of note in the service he denies any specific back traumas in the service.  After the service he had very physical occupations in a warehouse and as a brick mason.  He specifically states that before he stopped working in the early/mid 2000s that the back symptoms were making it hard.  At VA he was found to have degenerative arthritis of the spine.  

Following examination of the Veteran and review of his claims file, the examiner opined that the current back condition was less likely as not related to or caused by the Veteran's time in service.  The examiner noted that he had reviewed the Veteran's claims file and that the Veteran's STRs did not reveal treatment or symptoms for a back disability in service.  He also noted that the "back condition was mild when it was first diagnosed after the service and has progressed since then.  The progression can be seen in the treatments and also confirmed on imaging. This is consistent with age and post service occupations."

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for muscle and joint pain, to include as due to an undiagnosed illness under 38 C.F.R. § 3.317, or that a diagnosed lumbar spine disability is directly related to active duty service.   

As noted above, objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms include muscle pain and joint pain.  The Veteran has not submitted evidence that he has an illness, or unexplained muscle or joint pain (or symptoms), related to any possible exposure to chemical warfare agents released during demolitions at Khamisiyah, Iraq, as per the DoD's September 2005 letter.  Furthermore, the Veteran's muscle and joint pain were found related to the Veteran's lumbar spine per the September 2010 VA examination.  An X-ray study at that time revealed degenerative changes of the lumbar spine and the examiner's diagnosis was lumbar spine degenerative joint disease.  Thus, there is no undiagnosed illness or medically unexplained chronic multi-symptom illness from which the Veteran suffers and would warrant service connected.  Therefore, because the Veteran's muscle and joint pain has been specifically attributed to a known diagnosis, lumbar spine degenerative joint disease, and such is not a condition for which the Secretary has determined a presumption of service connection is warranted under 38 C.F.R. § 3.317(c), service connection for muscle pain and joint pain as a result of an undiagnosed illness is not warranted.  

Also, as noted previously, the AOJ has also considered whether the Veteran's diagnosed lumbar spine degenerative joint disease (i.e. muscle pain and joint pain) is related to his period of service.  The VA examiner in July 2014 opined that the Veteran's lumbar spine disability was less likely as not related to or caused by service.  The examiner found that the disease process was consistent with age and post-service occupations.  The Board has weighed the Veteran's lay history and contentions against the findings and opinion of the July 2014 VA examiner.  The Board finds the findings and opinion of the VA examiner to be persuasive and probative of the matter under consideration.  They are based on consideration of both lay and medical evidence, and contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez, supra.  While consideration has been given to the Veteran's lay statements, the Board finds more persuasive and probative the July 2014 VA examiner's opinion in light of his thorough review and discussion of the evidence.  While lay persons, such as the Veteran, are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case-whether the Veteran's muscle and joint pain is related to a known clinical diagnosis, and whether such diagnosed disability is related to the Veteran's periods of service falls outside the realm of common knowledge or expertise of the Veteran.  Jandreau, supra; 38 C.F.R. § 3.159(a)(1).  

Under the circumstances, the Board concludes that service connection for muscle and joint pain, to include as due to an undiagnosed illness, is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.  

Service connection for sleep apnea is denied.  

Service connection for an acquired psychiatric disorder to include PTSD is denied.  

Service connection for muscle and joint pain is denied.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


